Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group 1, claims 2-12, in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 9 and 21 are objected to because of the following informalities:  
Claim 9, “includes conductive…” appears to be intended as “includes a conductive…”
Claim 21, “structureand” appears to be intended as “structure and.”
Appropriate correction is required.

Drawings
The drawings are objected to because reference numeral 2a is a “conductive structure” however only includes 20/26/27 which are all disclosed as dielectric layers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26, the limitation “a portion of the plurality of metal particles,” is unclear as to how it is related to the portion(s) of the plurality of metal particles previously recited. 
Regarding claims 24-25, the limitation “the circuit layer,” is unclear as to which circuit layer it refers, i.e. the circuit layer(s) recited in claim 21 or the circuit layer recited in claim 24.
Regarding claim 27, the limitation “wherein an inner surface…includes a recess portion recessed from the inner surface,” is unclear how the recessed portion can be recessed from the inner surface when it is also understood to be a part of the inner surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 21-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soblieski et al. (US 2018/0240788; herein “Sobieski”) in view of Kim et al. (Electroless Nickel Alloy Deposition on SiO2 for Application as a Diffusion Barrier and Seed Layer in 3D Copper Interconnect Technology, 2014; herein “Kim”).
Regarding claim 1, Sobieski discloses in Figs. 2, 6A-U and related text a wiring structure, comprising:
a conductive structure (204, see [0017]) including at least one dielectric layer (e.g. 604A/B/C/D and 606A/B/C/D, see [0035]) and at least one circuit layer (e.g. 210, see [0017]) in contact with the dielectric layer, wherein the conductive structure defines an accommodating hole (hole for 612/620);
a seed layer (618, see [0039]; also under 612 but not shown, see [0037]).
Sobieski does not explicitly disclose  
an intermediate structure bonded to an inner surface of the accommodating hole; and
a seed layer bonded to the accommodating hole through the intermediate structure.
In the same field of endeavor, Kim teaches in Fig. 1 and related text an accommodating hole (of conductive through via, see abstract at least) comprising 
an intermediate structure (Pd particles, see pg. 2, col. 2, para. 1)bonded to an inner surface of the accommodating hole; and
a seed layer (Ni layer growth portion of the layer) bonded to the accommodating hole through the intermediate structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sobieski by having the intermediate structure and the seed layer, as shown by Kim, in order to achieve a barrier which provides high step coverage, low resistivity, good adhesion, low cost, and low processing temperature (see Kim see pg. 2, col. 2, para. 1).
Regarding claim 2, the combined device shows wherein the intermediate structure includes a plurality of metal particles (Kim: Pd particles, see pg. 2, col. 2, para. 1).
Regarding claim 3, the combined device shows wherein the metal particles contact the inner surface of the accommodating hole (Kim: Pd particles on surface of conductive through via).
Regarding claim 4, the combined device shows wherein the metal particles in a unit region of the inner surface of the accommodating hole occupy more than 60% of the entire area of the unit region (note that one can arbitrarily choose a “unit region” such that the claimed limitation is met, e.g. a region surrounding a particle such that the region is almost the same size as the particle, thus nearly 100% occupied).
Regarding claim 5, the combined device shows wherein the metal particles include palladium (Pd) (Kim: Pd particles, see pg. 2, col. 2, para. 1).
Regarding claim 6, the combined device shows wherein the seed layer (Kim: Ni layer growth portion of the layer) contacts the intermediate structure (see Fig. 1). 
Regarding claim 7, the combined device shows wherein the seed layer includes a barrier layer (Kim: Ni layer growth portion of the layer) contacting the intermediate structure (contacting Pd particles, see Fig. 1).
Regarding claim 8, the combined device shows wherein the barrier layer includes nickel (Ni) (Kim: Ni layer growth portion of the layer).
Regarding claim 9, the combined device shows wherein the seed layer further includes conductive layer on the barrier layer (e.g. at least a portion of the Cu fill, see pg. 2, col. 2, para. 1).
Regarding claim 10, the combined device shows wherein the seed layer (Kim: Ni layer growth portion of the layer) contacts a portion of the inner surface of the accommodating hole (see Fig. 1).
Regarding claim 11, Sobeiski further discloses wherein the accommodating hole includes at least one unit portion tapering upward (see Fig. 6U, inverted).
Regarding claim 12, the combined device shows a conductive channel (612/620) disposed on the seed layer and filling the accommodating hole to form at least one conductive through via. 
Regarding claim 21, Sobieski discloses in Figs. 2, 6A-U and related text a wiring structure, comprising:
a low-density conductive structure (206, see [0017]);
a high-density conductive structure (204, see [0017]) disposed over the low-density conductive structure and including at least one dielectric layer (e.g. 604A/B/C/D and 606A/B/C/D, see [0035]) and at least one circuit layer (e.g. 210, see [0017]) in contact with the dielectric layer;
a conductive through via (e.g. vertical via portions of 210; see also 612/620, see [0037]) extending through the high-density conductive structure, and electrically connecting the low-density conductive structure and the high-density conductive structure (see Fig. 6 U at least);
a seed layer (618, see [0039]; also under 612 but not shown, see [0037]) between the conductive through via and the high- density conductive structure.
Sobieski does not explicitly disclose the seed layer comprises a plurality of metal particles.
In the same field of endeavor, Kim teaches in Fig. 1 and related text a conductive through via (see abstract at least) comprising a seed layer which comprises a plurality of metal particles (Pd particles, see pg. 2, col. 2, para. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sobieski by having the seed layer comprise a plurality of metal particles, as shown by Kim, in order to achieve a barrier which provides high step coverage, low resistivity, good adhesion, low cost, and low processing temperature (see Kim see pg. 2, col. 2, para. 1).
Regarding claim 22, the combined device shows a seed layer disposed between the plurality of metal particles and the conductive through via (Kim: see Fig. 1; where the seed layer is interpreted as the Ni layer growth portion of the layer, over the Pd particles).
Regarding claim 23, the combined device shows a bonding layer (Sobieski: e.g. 602b, see [0032]) configured to bond the high-density conductive structure and the low-density conductive structure, wherein a portion of the plurality of metal particles (Sobieski: seed layer lines 612, see [0037]; see also seed layer 404 in Fig. 5M; Kim: seed layer comprises plurality of metal particles) is disposed in the bonding layer.
Regarding claim 24, the combined device shows wherein the low-density conductive structure includes a circuit layer (Sobieski: e.g. top 212 in contact with 612) electrically connected to the conductive through via, wherein a portion of the plurality of metal particles is between (Sobieski: seed layer lines 612, see [0037]; see also seed layer 404 in Fig. 5M; Kim: seed layer comprises plurality of metal particles) the conductive through via (Sobieski: 612/620) and the circuit layer (Sobieski: top 212 in contact with 612).
Regarding claim 26, the combined device shows wherein the conductive through via extends into the bonding layer (Sobieski: e.g. 602b, see [0032]), wherein a portion of the plurality of metal particles (Sobieski: seed layer lines 612, see [0037]; see also seed layer 404 in Fig. 5M; Kim: seed layer comprises plurality of metal particles) is between the bonding layer and the conductive through via (612/620).
Regarding claim 27, the combined device shows wherein the bonding layer (Sobieski: e.g. 602b, see [0032]) defines an accommodating hole for accommodating the conductive through via, wherein an inner surface of the accommodating hole includes a recess portion recessed from the inner surface, and a portion of the plurality of metal particles (Sobieski: seed layer lines 612, see [0037]; see also seed layer 404 in Fig. 5M; Kim: seed layer comprises plurality of metal particles) is disposed in the recess portion.
Regarding claim 28, the combined device shows a seed structure (Kim: see Fig. 1; where the seed layer is interpreted as the Ni layer growth portion of the layer, over the Pd particles) interposed between the conductive through via and the high-density conductive structure, wherein the seed structure includes an intermediate structure (Pd particles) and a seed layer (Ni layer growth), the intermediate structure includes the plurality of metal particles contacting an inner surface of an accommodating hole of the high- density conductive structure, and the seed layer covers and contacts the intermediate structure.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soblieski in view of Kim, as applied to claim 24 above, and further in view of Chen et al. (US 2020/0350245; herein “Chen”).
Regarding claim 25, Sobieski as modified by Kim does not explicitly disclose an elevation of a portion of the plurality of metal particles is lower than an elevation of a top surface of the circuit layer.
In the same field of endeavor, Chen teaches in Fig. 2 and related text an elevation of a portion of the seed layer (150, see [0033]) is lower than an elevation of a top surface of the circuit layer (112/130, see [0027] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim by having an elevation of a portion of the seed layer lower than an elevation of a top surface of the circuit layer, as shown by Chen, in order to provide improved electrical and mechanical contact (see Chen [0024]). The limitation “an elevation of a portion of the plurality of metal particles is lower than an elevation of a top surface of the circuit layer,” is therefore taught by the seed layer being lower than the top surface of the circuit layer, as shown by Chen, and the seed layer comprising the plurality of metal particles, as shown by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizukoshi et al. (US 2006/0084253) is cited for showing an intermediate structure of a plurality of Pd particles.
Choi et al. (US 2010/0059257) is cited for showing an intermediate structure of a plurality of Pd particles with a Ni see layer thereover.
Liff et al. (US 2020/0098692) is cited for showing a high density conductive structure over a low density conductive structure (see Fig. 3B at least).
Hu et al. (US 2020/0227346) is cited for showing a high density conductive structure over a low density conductive structure (see Fig. 4 at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/18/2022